Broyles, O. J.
1. “Where one performs for another, with the other’s knowledge, a useful service of a character that is usually charged for, and the latter expresses no dissent, or avails himself of the service, a promise to pay the reasonable value of the service is implied.” Douglas v. Stephens, 27 Ga. App. 485, 487 (108 S. E. 833) ; 6 R. C. L. 587.
2. This is a claim for compensation under the workmen’s compensation act, and the only disputed question in the case is whether the claimant was an employee of the defendant. While the evidence as to his employment was meager and conflicting, it was sufficient to authorize the inference that he was an employee of the defendant, and, the Department of Industrial Relations having made a finding of fact to that effect, that finding is conclusive upon the courts of this State. Travelers Insurance Co. v. Bacon, 30 Ga. App. 728 (119 S. E. 458).
*458Decided January 31, 1935.
M. Price, for plaintiffs in error. W. F. Mills, contra.
3. Under the foregoing rulings the judge of the superior court did not err in affirming the award of the Department of Industrial Relations in favor of the claimant.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.